El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Aparece del registro de la propiedad que cierta finca ur-bana fué inscrita a nombre de sucesivos compradores, pero que se había denegado la inscripción de una casa construida en la referida finca. En 14 de febrero de 1919 presentó el recurrente en el registro una escritura para su inscripción en la cual expresaba el vendedor que la casa enclavada en el solar pertenecía a dicho vendedor por haberla construido con dinero de su propio peculio pagando por ella la suma de tres-cientos dólares. Dicho vendedor había él mismo adquirido la expresada finca nueve días antes de haber hecho el traspaso de ella el recurrente. El registrador estuvo conforme con la alegación del recurrente de que ordinariamente esta manifes-tación consignada por el vendedor en una escritura sería bas-tante para que el título fuera inscrito a favor del comprador, pero alega que según el estado del. registro queda en pie la duda de si la casa cuya inscripción se solicita ahora no es la-misma cuya inscripción ha sido hasta la fecha invariable-mente denegada. Sostiene el registrador que no parece posi-ble que la casa que anteriormente existía en el solar haya sido destruida o que se haya construido una nueva en el corto espacio de nueve días en que dicho vendedor fue dueño de la finca. También es un hecho que ha sido admitido que ten-dría que verificarse la inscripción si hubiera una manifesta-ción 'específica de que.la casa fué construida dentro de'los. *273nueve días y mientras el vendedor era dueño de la misma. No podemos estar conformes con la alegación del recurrente de que no existe absolutamente contradicción en el registro. Si la casa fné construida dentro de los nueve días debe ser cosa fácil para el recurrente acreditar ese extremo. No cons-ta que el vendedor construyera la casa en alguna otra feclia. Existiendo contradicción en el registro con respecto a la casa,, es de aplicación el caso de Marcano v. El Registrador, 20 D. P. R. 525, citado por el registrador, debiendo, por tanto, ser-confirmada la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.